             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

ASSOCIATION OF CONVENIENCE                        §
STORE RETAILERS, INC., SOUTH                      §
TEXAS MERCHANTS                                   §
ASSOCIATION COOPERATIVE,                          §
INC., and TEXAS FOOD AND FUEL                     §
ASSOCIATION, INC.                                 §
                                                  §                CAUSE NO. 5:18-CV-01321
                                                  §
                                                  §
                                                  §                JURY
V.                                                §
                                                  §
                                                  §
                                                  §
CITY OF SAN ANTONIO                               §


                            CORRECTED COMPLAINT
                    AND REQUEST FOR DECLARATORY JUDGMENT


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the ASSOCIATION OF CONVENIENCE STORE RETAILERS, INC.,

SOUTH TEXAS MERCHANTS ASSOCIATION COOPERATIVE, INC., and the TEXAS

FOOD AND FUEL ASSOCIATION, INC., and files this their Corrected Complaint and Request

for Declaratory Judgment against the City of San Antonio, and in support thereof would show the

Court as follows:

                                                  I.
                                           Introduction

       1.      This is a civil action concerning the passage of City Ordinance 2018-01-11-0001.

Plaintiff brings its first cause of action pursuant to 42 U.S.C.A. §1983 to redress the deprivation,

under the color of law, of the rights, guaranteed by the Constitution of the United States. Plaintiffs

     Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 1 of 13
              Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 2 of 13



bring this cause of action on behalf of its members. In addition, Plaintiffs seek a declaration that

substance, practices and customs of the Defendant and the Defendant's practices and procedures

utilized in the course of approval and passage of Ordinance 2018-01-11-0001, constituted an abuse

of Defendant’s police power, and hence the Ordinance is void.

                                                II.
                                            PARTIES

         2.    Plaintiff, the ASSOCIATION OF CONVENIENCE STORE RETAILERS, INC.

is a Texas Non-Profit Corporation, whose registered agent is M. Saleem Rana, and is represented

by the Glenny Law Firm, Clint M. Glenny, Attorney at Law, located at 3123 N.W. Loop 410,

San Antonio, Texas 78230.

         3.    Plaintiff, the SOUTH TEXAS MERCHANTS ASSOCIATION COOPERATIVE,

INC., is a Texas Non-Profit Corporation, whose registered agent is Mustak Ali, and is represented

by the Glenny Law Firm, Clint M. Glenny, Attorney at Law, located at 3123 N.W. Loop 410, San

Antonio, Texas 78230.

         4.    Plaintiff, the TEXAS FOOD AND FUEL ASSOCIATION, INC., is a Texas Non-

Profit Corporation, whose registered agent is Chris Newton, and is represented by the Glenny Law

Firm, Clint M. Glenny, Attorney at Law, located at 3123 N.W. Loop 410, San Antonio, Texas

78230.

         5.    Defendant, the City of San Antonio, is a municipality duly organized and existing

under the laws of the State of Texas. San Antonio is located in South Central Texas. It is the

County Seat of Bexar County, which is located within the Western District of Texas.

         6.    Defendant may be served with Service of Process by and through the City Clerk,

Leticia M. Vacek, 100 Military Plaza, San Antonio, Texas 78205.

    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 2 of 13
             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 3 of 13



                                                  III.
                                          JURISDICTION

       7.        This Court has federal-question jurisdiction, as Plaintiff's causes of action arise

under the Constitution, laws, or treaties of the United States. U.S. Const. art.3, Section 2; 28

U.S.C. § 1331.

                                                  IV.
                                               VENUE

       8.        Venue is proper in the Western District of Texas, as a substantial part of the events

or omissions giving rise to the claim occurred within the Western District. Venue is also proper

within the Western District of Texas because Defendant is a municipality located within the

Western District.

                                                  V.
                                         GENERAL FACTS

       9.        On or about January 11, 2018, during an A Session, the City Council of San

Antonio (“the City”) addressed “Smoking,” a proposed amendment to Chapter 36 of the City Code.

       10.       The Applicant for the “Smoking” ordinance was the Director of San Antonio

Metropolitan Health District, Dr. Colleen M. Bridger ("Dr. Bridger").

       11.       Dr. Bridger proposed amending Chapter 36-5 of the City Code to raise the

Minimum Legal Sales Age (MLSA) for tobacco purchases from eighteen (18) to twenty-one (21)

years old.

       12.       The materials presented to the City Council indicated the purpose of the ordinance

was to delay the age of first tobacco use, subsequently reducing the risk of becoming a regular

smoker. The proposed ordinance was also intended to keep tobacco out of schools.

    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 3 of 13
             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 4 of 13



       13.     Ultimately, the City Council voted in favor of the “Smoking” Ordinance 2018-01-

11-0001. Ordinance 2018-01-11-0001is also known as the “Tobacco 21” or “T21."

       14.     San Antonio was the first city in Texas to raise their MLSA to twenty-one (21)

years of age for the purchase of tobacco products.

                                               VI.
                                             FACTS

       15.     Plaintiffs’ membership is comprised of hundreds of independent convenience store,

small grocery store, and gas station owners. The vast majority of Plaintiffs’ member entities are

owned by individuals of Middle Eastern and Southeast Asian descent.

       16.     On or about August 24, 2017, Dr. Bridger presented an “Overall State of the City’s

Health” presentation to the Community Health and Equity Committee. City Councilmember Ana

Sandoval is the Chair of the Community Health and Equity Committee. At that time, Dr. Bridger

introduced the idea of adopting T21.

       17.     On or about December 6, 2017, the San Antonio City Council itself addressed

Tobacco 21 at a B Session meeting.

       18.     Dr. Bridger proposed T21 to raise the MLSA of tobacco products within the City

of San Antonio to twenty-one (21) years of age.

       19.     Dr. Bridger proposed that the penalty to those that sold tobacco products to persons

under the age of twenty-one (21) years old would be a misdemeanor crime punishable by a fine of

up to five hundred dollars ($500).

       20.     Likewise, Dr. Bridger proposed three possible suggestions for enforcement against

individuals under the age of twenty-one (21) years of age for the purchase, use, and possession


    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 4 of 13
              Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 5 of 13



(PUP) of tobacco products within City limits: (1) no enforcement at all; (2) requiring mandatory

smoking cessation classes; (3) or a maximum fine of $250.

        21.    At that time, Dr. Bridger recommended that the penalty for individuals under the

age of twenty-one (21) years of age for the purchase, use, and possession (PUP) of tobacco

products within City limits should be the completion of a required smoking cessation class.

        22.    As concerns the proposed enforcement of T21, Dr. Bridger explained San Antonio

Metro Health would lead enforcement, not the San Antonio Police Department (SAPD).

        23.    Dr. Bridger noted that SAPD currently enforces the State of Texas’ MLSA of

eighteen (18) years of age for the PUP of tobacco products within City limits, but noted it is not a

priority for SAPD and would continue to not be a priority.

        24.    Dr. Bridger explained that Metro Health would lead enforcement of the ordinance

for retailers that had been issued food permits.

        25.    She noted that approximately four hundred (400) of the one thousand six hundred

retailers (1600) that sell tobacco products within the City limits have not been issued food permits.

Accordingly, Metro Health would not lead enforcement or conduct compliance checks for those

retailers.

        26.    Dr. Bridger stated that Metro Health was partnered with the San Antonio Council

on Alcohol and Drug Awareness (SACADA) and that they would assist with enforcement and

compliance for stores that had not been issued a food permit.

        27.    Councilmember Shirley Gonzales expressed concerns that T21 would not produce

the desired effect considering the unique geographical layout of San Antonio. In particular, she

expressed concern that T21 would not apply to the myriad of small surrounding and penetrating


     Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 5 of 13
             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 6 of 13



municipalities. Given same, any person between the ages of eighteen (18) and twenty (20) years

of age could simply enter one of those municipalities and legally purchase tobacco products.

       28.     Councilmember Manny Peláez likewise expressed concern with T21 over the

disparate impact the ordinance would have on the Middle Eastern and Southeast Asian store

owners. He indicated his support for T21 would be conditioned upon assurances that it was health

and education ordinance and less about law enforcement and fee collection.

       29.     Councilmember Rebecca Viagran likewise expressed concern that T21 would not

produce its intended effect given the proposed enforcement options. She indicated she was not

comfortable moving forward with the ordinance.

       30.     Councilmember John Courage indicated that he was in support of T21. In

furtherance of same, he recounted that his mother and her boyfriend were smokers, that their house

burned down as a result of smoking, and that his mother died a premature death from smoking.

       31.     Councilmember Courage further stated the ordinance would only impact two

percent (2%) of the retailers’ tobacco sales and would not impact sales of other items such as

gasoline, snacks, and drinks.

       32.     Councilmember Roberto Trevino indicated that he was in support of T21. In doing

so, he shared a story about how “Big League Chew” (bubble gum) made his brother want to try

“Big Chief” (smokeless tobacco) and that it had made him sick.

       33.     Councilmember Greg Brockhouse was arguably the ordinance’s biggest opponent.

He believed having no penalty for the PUP of tobacco products by persons between the ages of

eighteen (18) and twenty (20) was “comical.”




    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 6 of 13
                Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 7 of 13



          34.    Councilmember Rey Saldana likewise indicated his belief that the ordinance would

not accomplish its intended effect if there was no penalty for the PUP of tobacco products by

persons between the ages of eighteen (18) and twenty (20) years.

          35.    Councilmember Clayton Perry was another opponent of T21. He argued that raising

the MLSA to twenty-one (21) would only serve to drive tobacco products to the underground

market.

          36.    Councilmember Sandoval encouraged Dr. Bridger to work directly with the small

business owners to make changes to the proposal to address the various concerns that had been

raised.

          37.    Following the B Session meeting, several small business owners in the San Antonio

area, including many of Plaintiffs’ members, requested meetings with the City Council members

to discuss alternatives to the Ordinance. The small business owners’ requests went unanswered.

          38.    Similarly, Dr. Bridger failed to work with small business owners to make changes

to the proposed ordinance. Indeed, her only attempt to involve the small business owners in the

process was by calling a last-minute meeting at 5 o’clock pm the night before the City Council

was to readdress the proposed ordinance at an A Session meeting.

          39.    On or about January 11, 2018, the City Council readdressed T21 at an A Session

meeting.

          40.    At that meeting, Dr. Bridger again made a presentation to the City Council

regarding the adoption of T21.

          41.    Dr. Bridger indicated that the proposed ordinance would take effect on October 1,

2018.


    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 7 of 13
             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 8 of 13



       42.    Dr. Bridger recommended that the ordinance include no penalty or enforcement

provisions for the PUP of tobacco products by persons between the ages of eighteen (18) and

twenty (20) years.

       43.    At the A Session meeting, every City Councilmember agreed that the small

business tobacco retailers were not communicated with appropriately in the creation and

amendment of the proposed ordinance.

       44.    Every City councilmember also expressed concern with the disparate impact the

proposed ordinance would have on the small business tobacco retailers.

       45.    City councilmembers again reiterated their concerns that the ordinance would be

incapable of accomplishing its intended purpose given the lack of proposed penalty and

enforcement provisions for the PUP of tobacco products by persons between the ages of eighteen

(18) and twenty (20) years.

       46.    Notwithstanding their concerns for the effectiveness or the admitted disparate

impact the ordinance would have on the small business tobacco retailers, the City Council voted

in favor for the Ordinance 9:2 at the A Session Meeting.

       47.    T21 took effect in San Antonio on October 1, 2018.

       48.    The enforcement of T21 is scheduled to commence on January 1, 2019.

                                              VII.
                          CAUSE OF ACTION 42 U.S.C.A. § 1983

       49.    Plaintiff incorporates by reference the allegations in sections I though VI above.

       50.    Plaintiff brings its cause of action pursuant to 42 U.S.C.A. § 1983 to redress the




    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 8 of 13
             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 9 of 13



deprivation under color of law of rights, privileges and immunities guaranteed by the Constitution

of the United States.

       51.     By reason of the above-mentioned acts, omissions, and passage of Ordinance 2018-

01-11-0001 and by means of its agents, the City of San Antonio acted under the color of law and

deprived Plaintiffs’ members equal protection under the laws of the United States of America.

       52.     Specifically, Plaintiffs’ members and other small business retailers of tobacco

products within the City Limits are being discriminated against singled out pursuant to Ordinance

2018-01-11-0001. The “crime” as established by Ordinance 2018-01-11-0001 only subjects

retailers to punishment though it was purportedly enacted for the health of persons between the

ages of eighteen (18) to twenty (20). Without any enforcement provision for the PUP of tobacco

products by persons aged eighteen (18) to twenty (20), Ordinance 2018-01-11-0001is clearly

biased against one class for the benefit of another. The fines imposed by Ordinance 2018-01-11-

0001 deprive the sellers of property (sales proceeds) without due process of law as it is to be

enforced by Metro Health and the San Antonio Council on Alcohol and Drug Awareness, not the

SAPD in their law enforcement capacity. Accordingly, Ordinance 2018-01-11-0001is

fundamentally a commercial restriction on the sellers of tobacco products not sufficiently tied to a

rational basis to protect the health of the purchasers as openly stated and designed.

       53.     The above described acts and omissions of the City of San Antonio and its agents

was done knowingly, intentionally, and maliciously for the purpose of oppression, denial of

constitutionally protected rights of equal protection, and by reason of such acts and omissions,

Plaintiffs and their members claim exemplary and punitive damages from the Defendant.

       54.     By reason of the above-mentioned acts, omissions, and passage of Ordinance 2018-

01-11-0001, by Defendant, Plaintiffs were required to and did retain an attorney to institute and

    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 9 of 13
             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 10 of 13



prosecute the instant civil action and render legal assistance to Plaintiffs so that Plaintiffs might

vindicate the loss and impairment of its members' above mentioned rights; and by reason of such

retention of legal counsel, Plaintiffs request payment by Defendant of a reasonable sum for

attorney's fees pursuant to 42 U.S.C.A. § 1988.

                                                  VIII.
             Remedy for Violation of 42 U.S.C.A. § 1983 – Declaratory Judgment

       55.        Plaintiff incorporates by reference the allegations in paragraphs I through VI above.

       56.        Plaintiffs seek a declaration that Ordinance 2018-01-11-0001 constitutes an

impermissible arbitrary, capricious, and unreasonable exercise of Defendant’s police power and is

therefore void.

       57.        Plaintiffs contend that the restrictions imposed by Ordinance 2018-01-11-0001 do

not bear a reasonable relationship to a valid exercise of Defendant’s police power. Plaintiffs

likewise contend that Ordinance 2018-01-11-0001 is arbitrary, capricious, and unreasonable and

bears no substantial relationship to the public safety and welfare. In particular, Plaintiffs contend

that Ordinance 2018-01-11-0001 will not advance the City’s stated interest in lowering the

prevalence of smoking in persons between the ages of eighteen (18) and twenty (20). Likewise,

Ordinance 2018-01-11-0001 has a disparate negative impact upon Plaintiffs’ members and fails to

include any penalty or enforcement provisions for the class of persons it intends to impact. For

these reasons, Ordinance 2018-01-11-0001 fails to bear a rational relationship to the safety or

welfare of the public.

       58.        Specifically, while couched as a protection of the public health, the only burden

created is upon Plaintiffs’ membership and similarly situated retailers. Said burden does not

provide any incentive for those whose health is supposedly at issue to change their behavior. When

    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 10 of 13
             Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 11 of 13



the state of Texas exercised its’ police power to enact the alcoholic beverage drinking age of

twenty-one (21) in order to protect the public health, a concurrent penalty for the possession of

alcohol by person under twenty-one (21) was established to influence and deter the actions of the

class such law was designed to protect. While enforcement upon retailers served to limit supply,

consequences for under age PUP of alcohol ensured compliance and effectuated the health inspired

goals of the law. In the unique case of San Antonio, persons between the ages of eighteen (18) and

twenty (20) can travel short distances (in some instances across the street) to another jurisdiction,

return with City of San Antonio Limits, and smoke in front of a police officer without consequence.

       59.     In addition, the scope of Ordinance 2018-01-11-0001is overly broad in its

application in violation of the restrictions placed upon the use of police powers in the state of

Texas. One protection afforded to families in Texas is that products deemed unhealthy and

unlawful for PUP by minors, namely tobacco and alcohol, have specific exceptions carved out

when provided to a minor by a parent or legal guardian. While Texas specifically authorizes the

purchase of alcohol and tobacco products by a minor in the presence of their parent, guardian,

spouse, or even an employer in certain circumstances, Ordinance 2018-01-11-0001 does not

provide any such exceptions for persons aged eighteen (18) to twenty (20). Accordingly,

Ordinance 2018-01-11-0001 creates ambiguity, uncertainty, and constitutes an unlawful extension

of the police power into the private homes and family life of Texas residents in direct contravention

to the principles this state holds sacred and expects retailers to follow.

                                                 IX.
                                         JURY DEMAND

       60.     Plaintiff hereby demands a trial by jury, in accordance with the laws and

Constitution of the United States of America.


    Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 11 of 13
            Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 12 of 13



                                                X.
                                             PRAYER

       WHEREFORE,          PREMISES        CONSIDERED,          Plaintiffs,   the   Association   of

Convenience Store Retailers, Inc, South Texas Merchants Association Cooperative, Inc., and the

Texas Food and Fuel Association, Inc., respectfully pray as follows:

       1.     The City of San Antonio be cited to appear and answer Plaintiffs’ Original

              Complaint and Request for Declaratory Judgment;

       2.     A declaration be entered finding:

                      a. Plaintiffs’ members were deprived equal protection under the laws of the
                      United States of America and the State of Texas in the procedure and
                      passage of Ordinance 2018-01-11-0001. Therefore, the ordinance is
                      unconstitutional and void; and


                      b. Ordinance 2018-01-11-0001 constitutes an impermissible exercise of
                      Defendant’s police power and is void.


       3.     A reasonable sum for Attorney’s fees as provided by the statutes cited hereinabove,

              and other applicable statutes and laws of the United States which provide for the

              recovery of Attorney's Fees.

       4.     This Honorable court grant Plaintiff such other and further relief, both general and

              special, legal and equitable, to which it may show itself justly entitled.



                                              Respectfully submitted,


                                              GLENNY LAW FIRM


                                              By: __/s/ CLINTON M. GLENNY,II___________
                                                       Clinton M. Glenny, II

   Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 12 of 13
           Case 5:18-cv-01321 Document 3 Filed 12/20/18 Page 13 of 13



                                                   Texas Bar No. 08028670
                                                   3123 Northwest Loop 410
                                                   San Antonio, Texas 78230-5111
                                                   Telephone: (210) 340-3200
                                                   Telecopier: (210) 340-3290
                                                   Email: cg@glennylaw.com


                                                   Attorney-In-Charge for Plaintiffs
                                                   Association of Convenience Store
                                                   Retailers, Inc., South Texas Merchants
                                                   Association Cooperative, Inc., and Texas
                                                   Food and Fuel Association, Inc.



OF COUNSEL:


CRIST LAW FIRM, PLLC


/S/ WILLIAM D. CRIST_______________
William D. Crist
Texas Bar No. 24043614
3123 NW Loop 410
San Antonio, Texas 78230
Telephone: 210-340-3277
Telecopier: 210-372-0400
Email: bill@thecristlawfirm.com




   Plaintiffs’ Original Complaint and Request for Declaratory Judgment - Page 13 of 13
